Case: 18-10457      Document: 00514888980         Page: 1    Date Filed: 03/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-10457                             FILED
                                  Summary Calendar                     March 26, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANTHONY RAY WELCH,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-198-3


Before KING, SOUTHWICK, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Anthony Ray Welch appeals the 235-month prison term imposed
following his guilty plea to conspiracy to possess with intent to distribute 500
grams or more of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A), and 846. Welch challenges the district court’s assessment of the two-
level enhancement of U.S.S.G. § 2D1.1(b)(5) for the importation of
methamphetamine, arguing that the Guideline requires mens rea and that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10457     Document: 00514888980       Page: 2   Date Filed: 03/26/2019


                                   No. 18-10457

there was no evidence he knew any methamphetamine was imported. The
Government moved for summary affirmance in lieu of filing an appellate brief
or, alternatively, an extension of time to file a brief.
      As Welch concedes, his sole argument on appeal is foreclosed by United
States v. Serfass, 684 F.3d 548, 552 (5th Cir. 2012), which held that the
Section 2D1.1(b)(5) enhancement applies “regardless of whether the defendant
had knowledge of [the drug] importation.” Accordingly, the Government’s
motion for summary affirmance is GRANTED, the Government’s alternative
motion for an extension of time to file a brief is DENIED as moot, and the
judgment of the district court is AFFIRMED.




                                         2